 

Case 3:17-cv-00101-RDM Document 208-1 Filed 02/05/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Consumer Financial Protection Bureau,

Plaintiff, Case No. 3:17-CV-00101-RDM

 

(Hon. Robert D. Mariani)
V.
Navient Corporation, et al., FILED
SCRANTON
Defendants.
FEB 05 2019

 

 

STATEMENT OF JUSTIFICATION °? —aa v =

FOR PROPOSED SEALING ORDER

I, Nicholas Jabbour, declare as follows:

1. On January 25, 2019, the Bureau electronicaily filed a letter to the
special master in this matter, which was docketed as ECF Document Number 199
(the “Letter’’).

2. On January 27, 2019, Jonathan Paikin wrote to the Bureau on behalf
of Defendants, asserting that the Letter contained confidential information and
should be filed under seal because one page of the Letter contained an excerpt
from a document that had been marked confidential under the agreed-upon

protective order,

 
 

Case 3:17-cv-00101-RDM Document 208-1 Filed 02/05/19 Page 2 of 2

3, The Bureau contacted the Clerk’s Office regarding Defendants’
concern. The Bureau agreed that the Letter should be removed from the docket,
and the Bureau indicated that it would submit a motion to file the Letter under seal.

4, Though the Bureau disagrees that the excerpted document is actually
confidential and has notified Defendants that it would like to confer regarding the
confidentiality designation for that document, the Bureau agrees that the Letter

should be filed under seal in the interim.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on February 4, 2019.

/s/ Nicholas Jabbour
Nicholas Jabbour, DC 500626
Nicholas.Jabbour @cfpb.gov
1700 G Street NW
Washington, DC 20552
Phone: 202-435-7508
Fax: 202-435-9346

Attorney for Plaintiff
